Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 4-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the video decoding method of independent claim 1.  The prior art is particularly deficient regarding obtaining a parameter indicating whether a multiple transform set (MTS) can be applied to a decoding block, and information on a size of the decoding block; determining a transform type of the decoding block based on at least one among the parameter indicating whether the multiple transform set (MTS) can be applied to the decoding block, and the information on the size of the decoding block; and setting a zero-out area of the decoding block based on at least one among the parameter indicating whether the multiple transform set (MTS) can be applied to the decoding block, and the information on the size of the decoding block; wherein when the size of the decoding block is 64x64, 64x32, or 32x64, a valid area of the decoding block is set to the upper-left 32x32 area of the decoding block, and the remaining area of the decoding block except for the valid area is set to the zero-out area in which coefficient information are not signaled to the video decoding device, when the size of the decoding block is 64x64, 64x32, or 32x64, the zero-out area is set regardless of the parameter, when the size of the decoding block is 32x32, 32x16, or 16x32, the zero-out area is set considering the parameter and a size of the zero-out area for the parameter equal to a first value is different from a size of the zero-out area for the parameter equal to a second value.  Claims 2 and 4-5 are dependent upon claim 1, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482